         Case: 3:19-cv-00968-slc Document #: 38 Filed: 08/26/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

LAKOTA J. NORTON,

        Plaintiff,
                                                      Case No. 19-cv-968-slc
   v.

JOHN AND/OR JANE DOE HEALTH
SERVICES MANAGER, NURSE
CLINICIAN GIBBONS, MAUREEN G.
WHITE, DR. NORGE, LINDZEY
WALKER, T. NELSON, ARISMAN,
FABRY, MICHAEL DITTMAN, LUCAS
WEBER, and LIEUTENANT OLSON,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case without prejudice.




        /s/                                              8/26/2021
        Peter Oppeneer, Clerk of Court                         Date
